       Case 19-21197          Doc 25      Filed 09/27/19 Entered 09/27/19 09:20:39                    Desc Main
                                             Document Page 1 of 1

                              IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF ILLINOIS
                                          EASTERN DIVISION

In re:                                                       )              Case No. 19-21197
Andy Lopez                                                   )              Chapter 13
Deborah Lopez                                                )              Judge: Pamela S. Hollis
                              Debtors                        )


                          NOTICE OF MOTION AND CERTIFICATE OF SERVICE

       Andy Lopez                                                   DAVID C NELSON
       Deborah Lopez                                                53 W JACKSON BLVD #430
       2113 Alpine Way                                              CHICAGO, IL 60604-3648
       Plainfield, IL 60586

Please take notice that on October 04, 2019 at 11:30 am, a representative of this office shall appear before the
Honorable Judge Pamela S. Hollis, at the Joliet City Hall, 150 West Jefferson Street, 2nd Floor, Joliet, IL 60432 and
present the motion set forth below. Your rights may be affected. You should read these papers carefully and
discuss them with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney,
you may wish to consult one.)

I certify that this office caused a copy of this notice to be delivered to the above listed debtors by depositing it in the
U.S. Mail at 801 Warrenville Road, Lisle, IL and to the debtor's attorney electronically via the Court's CM/ECF
system on September 27, 2019.


                                                                    /s/ Dana Twombly
                                                                    FOR: Glenn Stearns, Chapter 13 Trustee

                           MOTION TO DISMISS FOR UNREASONABLE DELAY
    Now comes Glenn Stearns, Chapter 13 Trustee, and requests dismissal of the above case pursuant to
11 U.S.C. Section 1307 (c) and in support thereof, states the following:
  1.  The Debtors filed a petition under Chapter 13 on Monday, July 29, 2019.
  2.  The Debtors have failed to:
         a. Provide proof of filing tax returns for 2018, 2017, 2016, 2015.
         b. Conclude the regularly scheduled Section 341 Creditor Meeting.
         c. Provide all required pay advices.
  3. As a result, the Debtors have failed to comply with the Bankruptcy Code and have caused an unreasonable
  delay that is prejudicial to creditors.

    WHEREFORE, the Trustee prays this case be dismissed for cause pursuant to Section 1307 (c).

                                                                    Respectfully Submitted;

                                                                    /s/ Gerald Mylander
Glenn Stearns, Chapter 13 Trustee
801 Warrenville Road, Suite 650                                     FOR: Glenn Stearns, Chapter 13 Trustee
Lisle, IL 60532-4350
